Matter of George v Neville (2016 NY Slip Op 06496)





Matter of George v Neville


2016 NY Slip Op 06496


Decided on October 5, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2016-00538
 (Docket No. F-1484-99/15B)

[*1]In the Matter of Jennifer George, appellant,
vJeffrey Neville, respondent.


Jennifer George, Pleasant Valley, NY, appellant pro se.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Dutchess County (Joan S. Posner, J.), dated December 1, 2015. The order denied the mother's objections to an order of that court (Jeanne M. Patsalos, S.M.) entered August 25, 2015, which, upon the parties' consent, granted the mother's petition to modify a prior order of that court (Jeanne M. Patsalos, S.M.) dated November 12, 2014, so as make a judgment against the father for child support arrears payable through the Support Collection Unit.
ORDERED that the order dated December 1, 2015, is affirmed, without costs or disbursements.
In an order dated November 12, 2014, the Family Court directed the entry of a judgment in favor of the mother and against the father for child support arrears in the principal sum of $121,950. In that order, the court directed that the judgment was to be payable directly to the mother. Thereafter, the mother petitioned to modify that order so as to make the judgment payable through the Support Collection Unit. In an order entered August 25, 2015, upon the parties' consent, the court granted the petition. The mother filed objections to that order, and, in an order dated December 1, 2015, the court denied her objections.
The Family Court properly denied the mother's objections to the order entered August 25, 2015, as that order was entered upon the consent of the parties (see Matter of Hackett v Paluck, 100 AD3d 898, 899; Matter of Cabral v Cabral, 61 AD3d 863, 864; Matter of Bien-Aime-Schneider v Schneider, 5 AD3d 763; Matter of Proulx v Ardito, 289 AD2d 581).
BALKIN, J.P., DICKERSON, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court